— Casey, J.
Appeal from a judgment of the Supreme Court at Special Term (Kahn, J.), entered May 13, 1986 in Albany County, which, in a proceeding pursuant to CPLR article 78, granted respondent’s motion to dismiss the petition for failure to comply with the Statute of Limitations.
Respondent states in his brief that "[i]n light of the Fourth Department’s expungement order, the Department of Correctional Services will reevaluate petitioner’s status on the record as expunged”. We have been advised that such a reevaluation has been completed and that a new final determination has been issued. Accordingly, this proceeding to review the prior determination has become moot. We think it appropriate to dismiss the appeal since no useful purpose would be served by deciding whether the proceeding was timely commenced. Petitioner, of course, may institute a new proceeding to challenge the latest determination if he remains dissatisfied.
Appeal dismissed, as moot, without costs. Mahoney, P. J., Casey, Weiss, Yesawich, Jr., and Levine, JJ., concur.